—In an action, inter alia, to recover damages for libel, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Ain, J.), entered February 4, 1997, as granted the motion of the defendant American Broadcasting Company (ABC) News to dismiss the third, fourth, and fifth causes of action asserted in the complaint and the cross claim of the defendant Patchogue-Medford Union Free School District insofar as asserted against it.
*514Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly dismissed the third and fourth causes of action, alleging slander and libel (see, Chapadeau v Utica Observer-Dispatch, 38 NY2d 196). Further, the fifth cause of action, which purported to seek damages for invasion of privacy (see, Howell v New York Post Co., 81 NY2d 115), and the cross claim of the defendant Patchogue-Medford Union Free School District, were also properly dismissed.
O’Brien, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.